Citation Nr: 1531234	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for bilateral pes planus, and if so whether the reopened claim should be granted. 

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for right knee disability, and if so whether the reopened claim should be granted. 

3.  Entitlement to service connection for left quadriceps muscle disability. 

4.  Entitlement to service connection for right quadriceps muscle disability.

5.  Entitlement to service connection for left ankle disability.

6.  Entitlement to service connection for lumbar spine disability.

7.  Entitlement to service connection for right fourth finger disability.

8.  Entitlement to service connection for bilateral wrist disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to a compensable rating for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 1994 and January 1996 to January 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

All issues other than entitlement to service connection for left quadriceps muscle disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

During his November 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to service connection for left quadriceps muscle disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for left quadriceps muscle disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his November 2014 Board hearing, the Veteran requested the issue of entitlement to service connection for left quadriceps muscle disability be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 
ORDER

The appeal for entitlement to service connection for left quadriceps muscle disability is dismissed. 


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes the RO has not obtained a complete copy of the Veteran's service treatment records (STRs) for his most recent period of active duty from January 1996 through January 1999.  Although the RO drafted a formal finding of unavailability for the record in September 2010, which indicates all efforts to obtain those records have been exhausted and additional attempts would be futile, the Board finds additional development is available and necessary in this case.  Specifically, the Board notes that the Veteran's official military personnel file (OMPF) has not been obtained.  As the potential exists that the Veteran's STRs were mistakenly co-located with his OMPF, these records should be obtained.  

Additionally, in the course of the Veteran's November 2014 Board hearing, the Veteran stated he was "seeking appellate review" of the RO's denial of his claim for service connection for a right quadriceps disability in a January 2014 rating decision.  The Board has construed the Veteran's statement as a notice of disagreement (NOD) relative to this issue.  Because the NOD placed this issue in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent VA joints and spine examinations in April 2011.  At that time, the examiner diagnosed degenerative joint disease of the left ankle and lumbar spine.  However, the VA examiner provided a duplicative and cursory statement following his diagnoses of these disabilities, which indicated they were, "not caused by or a result of military service."  The examiner found the Veteran did sustain injuries in service in the early 1990s; however, there was no mention of left ankle or back problems after that or at the time he re-enlisted in the Army, and the Veteran had been out of service for 12 years.  Clearly, the examiner ignored the Veteran's reports of continuous manifestations.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the originating agency should obtain an addendum medical opinion relative to the aforementioned issues.  

Additionally, the evidence indicates the Veteran underwent left knee surgery in November 2014.  The Board observes that the Veteran's most recent VA examination was conducted in April 2011.  Where the evidence indicates that a disability has worsened since a veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Since there is an indication of left knee worsening, and the Veteran last underwent an examination more than four years ago, a new examination is necessary.  The Board also notes the Veteran initiated a claim for a temporary total evaluation following his above-noted knee surgery; however, the RO determined the Veteran's surgery resulted from a non-service related anterior cruciate ligament (ACL) injury, and as such, denied his claim for a convalescence rating.  The Board finds this claim to be inextricably intertwined with the Veteran's appeal for an increased rating for his service-connected left knee chondromalacia.  In this regard, the Board finds the originating agency must initially adjudicate the Veteran's reasonably raised claim for service connection for a left knee ACL disability, resulting from his service-connected chondromalacia patella.  

Finally, the Board notes the Veteran has initiated a claim for service connection for obstructive sleep apnea.  His outpatient treatment notes from the Boise VA Medical Center (VAMC) establish a confirmed diagnosis of this disability.  During the Veteran's November 2014 Board hearing, he reported experiencing "restless sleep" patterns during his most recent period of active duty.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to obtain an examination has been met in this case.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran all required notice in response to the claim for service connection for disability of the left ACL.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO should also undertake all steps necessary to obtain the Veteran's STRs and OMPF for his most recent period of active duty from January 1996 to January 1999, to specifically include a PIES 050 request, DPRIS request, and request to Fort Hood Medical Records Department to determine whether additional service records are available.   If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1 Part I, Chapter 1, Section C.

4.  An SOC addressing the claim for entitlement to service connection for a right quadriceps disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed. 

5.  The RO or the AMC should also obtain an addendum medical opinion from the examiner who conducted the Veteran's April 2011 left ankle and lumbar spine examinations, if available, and if unavailable from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the examiner providing the opinion.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect each left ankle and lumbar spine disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during his active service or is otherwise etiologically related to his active service.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of continued left ankle and lumbar spine manifestations since his initial injuries in service.  If the examiner is unable to provide any required opinions, he or she should explain why.

6.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected left knee disability and the etiology of his left ACL disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee ACL disability:

a) originated during his period of active service or is otherwise etiologically related to his active service;

b) was caused by his service-connected left knee chondromalacia; or

c) was permanently worsened by his service-connected left knee chondromalacia.  A complete rationale must be provided to support these opinions.  If the examiner is unable to provide the required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.  If the examiner determines the Veteran's left knee ACL injury is unrelated to his service-connected left knee chondromalacia patella, the examiner should, to the extent possible, distinguish the manifestations of the service-connected chondromalacia from those of the ACL disability.  

7.  The Veteran also should be afforded an examination by an examiner with sufficient experience and expertise to determine the nature and etiology of his claimed obstructive sleep apnea.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the sleep apnea disorder originated in or is otherwise etiologically related to the Veteran's active service.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements relative to his experiencing "restless sleep" in service, and assume such statements are credible for purposes of the opinion.  

A complete rationale for each proffered opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

8.  The RO should also undertake any other development it determines to be warranted. 

9.  The RO or the AMC should adjudicate the issue of entitlement to service connection for a left knee ACL disability and inform the Veteran of his appellate rights with respect to the decision.

10.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


